DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, directed towards Claims 1-3 and 6-8, in the reply filed on 24 November 2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B and C, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0032] and [0047], “metal palate” should instead read “metal plate”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US 2011/0052948 A1) (as provided in Applicant’s Information Disclosure Statement filed on February 14, 2020) in view of Park et al. (KR 20170087281 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Pei discloses a cylindrical lithium ion battery with a housing 70 (Figs. 1-2, [0004], [0040]). Pei further discloses wherein the housing is sealed with a cap assembly comprised of a rupture plate 40, a stripper contact plate 80 disposed on an inner side of the battery with respect to the rupture plate, and an insulative gasket 60 with an annular main body 602 (Fig. 1, [0029], [0036]). Pei further discloses that the cell cap assembly has a desirable safety performance through the use of a current interruption device ([0041]-[0042]). Pei fails to provide details regarding an electrode group and an electrolyte. 
Pei further discloses that the rupture plate and the stripper contact plate are in electrical connection with each other via welding spots at the recessed portion [0016]. Pei fails to provide details regarding the material the plates are composed of.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to select metal as the material for the stripper contact plate of Pei with a reasonable expectation of success in providing a plate capable of forming an electrical connection in a conventional current interruption device in a lithium ion battery. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Pei therefore reads on the claim limitation:
“a cylindrical battery comprising a battery can (housing 70) and an opening sealing body (cap assembly) that seals an opening of the battery can, 
the opening sealing body including a valve member (rupture plate 40), a metal plate (stripper contact plate 80) disposed on an inner side of the battery with respect to the valve member, and an annular insulating member (insulating gasket 60) interposed between the valve member and the metal plate (insulating gasket main body 602 is interposed between the valve member and the metal plate),
wherein the valve member and the metal plate are connected to each other at respective central portions.”
Pei further discloses wherein the rupture plate has an annular groove 403 configured such that if a gas pressure in the battery exceeds a predetermined pressure value, the rupture plate will be ruptured around said groove 403 to release the gas pressure and ensure battery safety (Fig. 1, [0033]). Modified Pei therefore reads on the claim limitation “the valve member has an annular thin-walled portion which is deformable when an internal pressure of the battery increases” because the groove is a thin-walled portion of the metal plate.
Pei further discloses wherein the metal plate has a gas hole 810 and the insulating member has a hole which communicates with the gas hole, as depicted in Fig. 1 ([0037]). Modified Pei therefore reads on the claim limitation “the metal plate and the insulating member have respective holes which communicate with each other.”
 Pei further discloses wherein the annular main body of insulative gasket 602 covers a surface of the metal plate on the valve member side (Fig. 1 [0036]). Furthermore, the side wall 604 of the insulative gasket abuts the ring portion 802 of the stripper contact plate (Fig. 1, [0039]). Modified Pei therefore reads on the claim limitation “the insulating member has a section P1 that covers a surface, on the valve member side, of the metal plate, and a section P2 that is provided subsequent to the section P1 and covers a lateral surface of the hole of the metal plate” because the main body 602 corresponds to the claimed section P1 of the insulating member, and the side wall 604 corresponds to claimed section P2 wherein P2 is taught to be provided subsequent to P1 and covers a lateral surface of the hole in the stripper contact plate, therefore meeting the broadest reasonable interpretation of claim 1.
Park teaches a cap assembly for a secondary battery including a current interruption device (CID) and a secondary battery with said assembly. Park further teaches an electrode group, an electrolyte (electrode assembly 110 and the electrolyte, pg. 2 para. 3), and a battery can that houses the electrode group and the electrolyte (the can 120 houses the electrode assembly 110 and the electrolyte, pg. 2 para. 3).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the secondary battery of Park, including the electrode group and electrolyte, with the cap assembly of Modified Pei with a reasonable expectation of success in providing a conventional secondary battery with electrode connections in operation with a current interrupting device as commonly known in the art. It is likely to be obvious to combine prior art elements when the combination yields no more than predictable results (a conventional secondary battery with a conventional electrode and electrolyte assembly). See MPEP 2143(I)(A).
Modified Pei therefore reads on the claim limitation wherein the cylindrical battery is further comprised of “an electrode group; an electrolyte; and a can that houses the electrode group and the electrolyte.”

Regarding claim 3, Modified Pei makes obvious the cylindrical battery of claim 1 as set forth above. Modified Pei accordingly an insulating member with sections P1 and P2, as discussed above. However, Pei fails to disclose wherein the insulating member further has a section P4 that is provided subsequent to the section P1 and covers a circumferential end face of the metal plate.
Park additionally teaches a deformation preventing rib 133b formed along the periphery of the circular ring of the insulator that covers a circumferential end face of middle plate 134 (Fig. 5), which reads on the claim limitation, “wherein the insulating member of the cap assembly further has a section that covers a circumferential end face of the metal plate”. Park teaches that the deformation preventing rib ensures torsional rigidity and prevents deformation of the insulating member (pg. 5, para. 6).
It would additionally be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap assembly of Pei such that the insulation member has a section that covers a circumferential end face of the metal plate, as taught by Park, with a reasonable expectation of success in ensuring torsional rigidity and preventing deformation of the insulating member.
Modified Pei therefore reads on the claim limitation “wherein the insulating member further has a section P4 that is provided subsequent to the section P1 and covers a circumferential end face of the metal plate.”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US 2011/0052948 A1) (as provided in Applicant’s Information Disclosure Statement filed on .

Regarding claim 2, Modified Pei makes obvious the cylindrical battery of claim 1 as set forth above. Modified Pei accordingly discloses wherein the insulating member has sections P1 and P2 covering a surface of the metal plate on the valve member side and a lateral surface of the hole in the metal plate, respectively, as described in the claim 1 analysis above. Modified Pei further discloses a grommet 20 defining a closed end 203 for sealing the cap assembly and serves as another insulating feature ([0030], Fig. 1). Modified Pei fails to disclose wherein the insulating member has a section subsequent to section P2 that covers a surface of the metal plate on an inner side of the battery.
Mille teaches an electrochemical cell with a can in a cylindrical shape and a cap assembly, i.e. diaphragm, for sealing the can and creating a current interruption device (CID) ([0026], [0048]). Mille further teaches in one embodiment wherein the battery cell includes an insulator 214 disposed on a rupture plate for insulating the plate from the cap assembly [0039] and a gasket 216 for sealing the opening of the can and the cap assembly as well as protecting against short circuiting during interconnect welding (an insulating function) ([0040], Fig. 2). Mille notes that although this embodiment has the insulator and the gasket as two separate parts [0041], in another embodiment, the gasket and the insulator can be made of an integrated structure (gasket 502 with an integrated insulator 504, Fig. 5, [0052]).
It would therefore be obvious to one of ordinary skill to modify the battery of Modified Pei such that the grommet 20 and the insulating gasket 60 were made integral, as taught by 
Modified Pei therefore reads on the claim limitation “wherein the insulating member has a section P3 that is provided subsequent to the section P2 and covers a surface, on an inner side of the battery, of the metal plate” because the portion of the grommet covering a surface of the inner side of the stripper contact plate would be integral with the insulating member, meaning it is both subsequent to P2 and is corresponding to the claimed section P3.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US 2011/0052948 A1) (as provided in Applicant’s Information Disclosure Statement filed on February 14, 2020) in view of Park et al. (KR 20170087281 A) (references herein made with respect to English Machine Translation attached), as applied to claim 1, and further in view of Hwang et al. (KR 20170075658 A) (references herein made with respect to English Machine Translation attached) and further in view of Elia et al. (US 2010/0178539 A1).

Regarding claim 6, Modified Pei makes obvious the cylindrical battery of claim 1 as set forth above. Modified Pei accordingly discloses annular grooves 403 on the rupture plate configured such that if a gas pressure in the battery exceeds a predetermined pressure value, the rupture plate will be ruptured around said groove 403 to release the gas pressure and ensure battery safety (Fig. 1, [0033]). The grooves form a recess portion on the side facing the outside 60, and result in a thin-walled portion of the rupture plate.
Hwang teaches a secondary battery cap assembly with a current interruption device configured to rupture when gas pressures rise in the battery due to abnormal operation [0006]. Hwang further teaches wherein the current interruption device is comprised of a sub-plate 240 comprised of a number of grooves 250 configured to be the rupture part of the plate ([0026[, Fig. 1). The grooves 250 are shaped such that the recess is formed facing the inside of the battery and result in a thin-walled portion of the plate where the rupture will occur.
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the grooves 403 of Modified Pei such that the recesses face the inside of the battery, as taught by Hwang, with a reasonable expectation of success in providing a rupture plate with suitable rupturing properties.
Elia teaches a secondary battery with a current interruption device comprised of a rupture disc configured to rupture when a gauge pressure reaches a predetermined value between 4 kg/cm-2 and 9 kg/cm2 [0012]. Elia further teaches wherein the rupture disc ruptures via a conduit 48 defined by an insulating ring and the rupture plate, corresponding to the groove of Modified Pei (Fig. 5, [0008]). Elia further teaches that the rupture disc has a groove and that the insulating ring has a lip 44, corresponding to the claimed rib, that becomes essentially flush with the surface of the rupture disc, thereby defining a channel and at least a portion of the conduit where the plate will rupture [0008]. These channels that define at least a portion of the conduits provide fluid communication of gas pressure from one side of the rupture plate to the other, i.e. through rupturing the plate [0045]
It would therefore be obvious to one of ordinary skill in the art to modify the insulating member of Modified Pei such that it had a lip extending to the groove of the rupture plate, thereby becoming flush with the rupture plate, as taught by Elia with a reasonable expectation of success in providing a channel for the built-up gas to rupture the grooves 403 of Modified Pei. Modified Pei therefore reads on the claim limitation “wherein a recessed portion is formed by the thin-walled portion on the insulating member opposing side of the valve member, and the section P1 has a rib to be housed in the recessed portion” because the recessed portion is formed on the insulating member opposing side of the valve member, as taught by Hwang, and the insulating member section of P1 is extended to have a lip, i.e. rib, housed in the recessed portion by defining the channel to the groove.

Regarding claim 7, Modified Pei makes obvious the cylindrical battery of claim 6 as set forth above. Modified Pei accordingly discloses wherein the lip extending to the groove, has an area which covers parts of the holes defined by stripper contact plate 80, as clearly depicted in Fig. 1 of Pei. The lip, i.e. rib, would accordingly be included in that area covering the hole defined by the plate. Modified Pei therefore reads on the claim limitation “wherein the section P1 has an area which covers part of the holes of the metal plate, and at least part of the rib is provided in the area.”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US 2011/0052948 A1) (as provided in Applicant’s Information Disclosure Statement filed on February 14, 2020) in view of Park et al. (KR 20170087281 A) (references herein made with .

Regarding claim 8, Modified Pei makes obvious the cylindrical battery of claim 1 as set forth above. Pei further discloses wherein the insulative gasket 60 is set on the ring portion 802 of the stripper contact plate 80 [0039]. Furthermore, the side wall 604 of the insulative gasket abuts against the ring portion 802 to prevent the stripper contact plate from being movable relative to the insulating gasket [0039]. Pei fails to disclose where the insulative gasket is integrated with the stripper contact plate by adhesive bonding.
Nakabayashi teaches a secondary battery comprised of a sealing body with a cross-linked ionomer gasket that exhibits good insulating properties in addition to good sealing properties [0012]. Nakabayashi further teaches wherein the secondary battery includes a metal plate in the electrode terminals and in the sealing body [0022]. Nakabayashi further teaches that the gasket may be heat or pressure bonded onto a surface of the metal plate under pressure conditions between 1 to 10MPa and temperature conditions between 200o--C and 300o--C, providing adhesion to the metal plate with a peel strength of 10N/15mm ([0015], [0115]. This peel strength allows the gasket to absorb deformation caused by thermal expansion and shrinkage associated with the metal plate [0116].
It would be obvious to one of ordinary skill in the art prior to the effective filing date to substitute the gasket material of Modified Pei for the gasket material of Nakabayashi and to further bond the gasket under heat and pressure to the stripper contact plate, a metal plate, of Modified Pei, with a reasonable expectation of success in providing a gasket with suitable insulation and sealing properties. Modified Pei therefore reads on the claim limitation “wherein the insulating member is integrated with the metal plate by adhesive bonding” because the insulating member comprised of the cross-linked ionomer of Nakabayashi is adhesively bonded the metal plate of Modified Pei, integrating the gasket to the metal plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2009/0087724 A1) teaches a rechargeable battery including an electrode assembly, a case, a cap assembly, and a current interruption device (Abstract). Kim further teaches wherein the cap assembly includes a vent plate designed to rupture in the event of abnormal pressure buildup [0051]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728